
	
		II
		111th CONGRESS
		1st Session
		S. 1148
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Mr. Grassley (for
			 himself, Mrs. McCaskill,
			 Mr. Bond, and Mr. Thune) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Environment and Public Works
		
		A BILL
		To amend the Clean Air Act to modify a
		  provision relating to the renewable fuel program.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Fuel Standard Improvement
			 Act.
		2.Renewable fuel standard
			 improvementSection 211(o) of
			 the Clean Air Act (42 U.S.C. 7545(o)) is amended—
			(1)in paragraph (1)—
				(A)in subparagraph (B)(i), by striking
			 the Administrator and inserting the Secretary of
			 Agriculture, the Secretary of Energy, and the Administrator;
				(B)in subparagraph (C)—
					(i)by striking The term and
			 inserting the following:
						
							(i)In generalThe
				term
							;
					(ii)in clause (i) (as designated by clause
			 (i))—
						(I)by striking the
			 Administrator and inserting the Secretary of Energy;
			 and
						(II)by striking in 2005 and
			 inserting during calendar year 2008; and
						(iii)by adding at the end the following:
						
							(ii)UpdatesFor purposes of clause (i), the Secretary
				of Energy shall update, for calendar year 2011 and every 3 calendar years
				thereafter, the baseline lifecycle greenhouse gas emissions using the date that
				is 3 years after the baseline date used for the preceding 3-year
				period.
							;
					(C)by striking subparagraph (D) and inserting
			 the following:
					
						(D)Biomass-based diesel
							(i)In generalThe term biomass-based diesel
				means renewable fuel that is biodiesel (as defined in section 312(f) of the
				Energy Policy Act of 1992 (42 U.S.C. 13220(f))).
							(ii)Inclusion of certain fuelThe term biomass-based diesel
				includes renewable fuel produced by a facility that commenced construction
				after December 19, 2007, only if the renewable fuel has lifecycle greenhouse
				gas emissions, as determined by the Secretary of Agriculture and the Secretary
				of Energy, after notice and opportunity for comment, that are at least 50
				percent less than the baseline lifecycle greenhouse gas emissions.
							(iii)Advanced biofuelNotwithstanding clauses (i) and (ii), a
				renewable fuel derived from coprocessing biomass with a petroleum feedstock
				shall be considered to be an advanced biofuel if the renewable fuel—
								(I)meets the requirements of subparagraph (B);
				but
								(II)is not biomass-based
				diesel.
								;
				(D)in subparagraph (E), by striking the
			 Administrator and inserting the Secretary of Agriculture and the
			 Secretary of Energy;
				(E)in subparagraph (G), by striking the second
			 sentence; and
				(F)by striking subparagraphs (H) and (I) and
			 inserting the following:
					
						(H)Lifecycle greenhouse gas emissions
							(i)In generalThe term lifecycle greenhouse gas
				emissions means the aggregate quantity of direct greenhouse gas
				emissions relating to the full fuel lifecycle, as determined by the Secretary
				of Agriculture and the Secretary of Energy based on—
								(I)measurements taken using the most recent
				observable data; and
								(II)consideration of regional differences of
				renewable fuel production.
								(ii)InclusionsThe term lifecycle greenhouse gas
				emissions includes greenhouse gas emissions from all stages of fuel and
				feedstock production and distribution, from feedstock generation or extraction
				through the distribution and delivery and use of the finished fuel to the
				ultimate consumer, where the mass values for all greenhouse gases are adjusted
				to account for the relative global warming potential of the greenhouse
				gases.
							(iii)Peer review and modelThe Secretary of Agriculture and the
				Secretary of Energy shall—
								(I)carry out a peer review of any model used
				in measuring lifecycle greenhouse gas emissions; and
								(II)make the results of the peer review and
				model publicly available before any public comment period provided in
				connection with the determination made under this subparagraph.
								(I)Renewable biomassThe term renewable biomass
				means—
							(i)materials, precommercial thinnings, or
				invasive species from National Forest System land and public lands (as defined
				in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
				1702)) that—
								(I)are byproducts of preventive treatments
				that are removed—
									(aa)to reduce hazardous fuels;
									(bb)to reduce or contain disease or insect
				infestation; or
									(cc)to restore ecosystem health;
									(II)would not otherwise be used for
				higher-value products; and
								(III)are harvested in accordance with—
									(aa)applicable law and land management plans;
				and
									(bb)the requirements for—
										(AA)old-growth maintenance, restoration, and
				management direction of paragraphs (2), (3), and (4) of subsection (e) of
				section 102 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6512);
				and
										(BB)large-tree retention of subsection (f) of
				that section; and
										(ii)any organic matter that is available on a
				renewable or recurring basis from non-Federal land or land belonging to an
				Indian or Indian tribe that is held in trust by the United States or subject to
				a restriction against alienation imposed by the United States,
				including—
								(I)renewable plant material, including—
									(aa)feed grains;
									(bb)other agricultural commodities;
									(cc)other plants and trees; and
									(dd)algae; and
									(II)waste material, including—
									(aa)crop residue;
									(bb)other vegetative waste material (including
				wood waste and wood residues);
									(cc)animal waste and byproducts (including
				fats, oils, greases, and manure); and
									(dd)food waste and yard
				waste.
									;
				(2)in paragraph (2)—
				(A)in subparagraph (A)—
					(i)by striking the
			 Administrator each place it appears and inserting the Secretary
			 of Agriculture, the Secretary of Energy, and the Administrator;
					(ii)in clause (ii)(I), by striking
			 promulgates and inserting promulgate; and
					(iii)in clause (iv), by striking does not
			 promulgate and inserting fail to promulgate; and
					(B)in subparagraph (B)—
					(i)in clause (ii)—
						(I)by striking the Administrator, in
			 coordination with the Secretary of Energy and the Secretary of
			 Agriculture and inserting the Secretary of Agriculture, the
			 Secretary of Energy, and the Administrator; and
						(II)in the matter following subclause (VI), by
			 striking The Administrator and inserting The Secretary of
			 Agriculture, the Secretary of Energy, and the Administrator; and
						(ii)in clause (iv), by striking the
			 Administrator each place it appears and inserting the Secretary
			 of Agriculture, the Secretary of Energy, and the Administrator;
					(3)in paragraph (3)—
				(A)in subparagraphs (A) and (B), by striking
			 the Administrator of the Environmental Protection Agency each
			 place it appears and inserting the Secretary of Agriculture, the
			 Secretary of Energy, and the Administrator of the Environmental Protection
			 Agency; and
				(B)in subparagraph (C), by striking the
			 Administrator and inserting the Secretary of Agriculture, the
			 Secretary of Energy, and the Administrator of the Environmental Protection
			 Agency;
				(4)in paragraph (4)—
				(A)by striking Administrator
			 each place it appears and inserting Secretary of Agriculture, the
			 Secretary of Energy, and the Administrator;
				(B)by striking subparagraphs (D) and (E) and
			 inserting the following:
					
						(D)5-year reviewNot later than 5 years after the date on
				which the Secretary of Agriculture, the Secretary of Energy, and the
				Administrator make an adjustment under this paragraph, the Secretary of
				Agriculture, the Secretary of Energy, and the Administrator shall review and
				revise (based on the same criteria and standards as required for the initial
				adjustment) the regulations establishing the adjusted level.
						(E)Subsequent adjustments
							(i)In generalExcept as provided in subparagraph (D),
				after the Secretary of Agriculture, the Secretary of Energy, and the
				Administrator have promulgated a final rule under the last sentence of
				paragraph (2)(A)(i) with respect to the method of determining lifecycle
				greenhouse gas emissions, the Secretary of Agriculture, the Secretary of
				Energy, and the Administrator may adjust the percent greenhouse gas reduction
				levels only if the Secretary of Agriculture, the Secretary of Energy, and the
				Administrator determine that there has been a significant change in the
				analytical methodology used for determining the lifecycle greenhouse gas
				emissions.
							(ii)Effect of determinationIf the Secretary of Agriculture, the
				Secretary of Energy, and the Administrator make a determination described in
				clause (i), the Secretary of Agriculture, the Secretary of Energy, and the
				Administrator may adjust the 20-, 50-, or 60-percent reduction levels pursuant
				to a rulemaking using the criteria and standards described in this
				paragraph.
							;
				(C)in subparagraph (F), by striking
			 revises and inserting revise; and
				(D)in subparagraph (G)—
					(i)by striking adjusts, or revises, a
			 percent level referred to in this paragraph or makes and inserting
			 adjust or revise a percent level referred to in this paragraph, or
			 make; and
					(ii)by striking effective date of such
			 adjustment, revision, or change and inserting date of enactment
			 of the Energy Independence and Security Act of 2007 (Public Law 110–140; 121
			 Stat. 1492);
					(5)in paragraph (5)(E), by striking
			 Administrator each place it appears and inserting
			 Secretary of Agriculture, the Secretary of Energy, and the
			 Administrator;
			(6)in paragraph (6)(B), by striking the
			 Administrator of the Environmental Protection Agency and inserting
			 the Secretary of Agriculture, the Secretary of Energy, and the
			 Administrator of the Environmental Protection Agency;
			(7)in paragraph (7)—
				(A)in subparagraph (A)—
					(i)in the matter preceding clause (i)—
						(I)by striking Administrator, in
			 consultation with the Secretary of Energy and the Secretary of
			 Agriculture, and inserting Secretary of Agriculture, the
			 Secretary of Energy, and the Administrator; and
						(II)by striking the Administrator on his
			 own motion and inserting the Secretary of Agriculture, the
			 Secretary of Energy, and the Administrator on a joint motion;
			 and
						(ii)in clauses (i) and (ii), by striking
			 the Administrator each place it appears and inserting the
			 Secretary of Agriculture, the Secretary of Energy, and the
			 Administrator;
					(B)in subparagraph (B)—
					(i)by striking Administrator, in
			 consultation with the Secretary of Energy and the Secretary of
			 Agriculture, and inserting Secretary of Agriculture, the
			 Secretary of Energy, and the Administrator; and
					(ii)by striking the
			 Administrator and inserting the Secretary of Agriculture, the
			 Secretary of Energy, and the Administrator;
					(C)in subparagraph (D)—
					(i)by striking the
			 Administrator each place it appears and inserting the Secretary
			 of Agriculture, the Secretary of Energy, and the Administrator;
					(ii)in clause (i), in the second sentence, by
			 striking makes such a reduction and inserting make such a
			 reduction;
					(iii)in clause (ii), by striking
			 reduces and inserting reduce; and
					(iv)in clause (iii), in the fourth
			 sentence—
						(I)by striking deems and
			 inserting determine to be; and
						(II)by striking determines and
			 inserting determine;
						(D)in subparagraph (E)—
					(i)by striking Administrator, in
			 consultation with the Secretary of Energy and the Secretary of
			 Agriculture, each place it appears and inserting Secretary of
			 Agriculture, the Secretary of Energy, and the Administrator;
					(ii)in clause (ii)—
						(I)in the first sentence, by striking
			 the Administrator determines and inserting the Secretary
			 of Agriculture, the Secretary of Energy, and the Administrator
			 determine; and
						(II)in the second sentence, by striking
			 the Administrator makes and inserting the Secretary of
			 Agriculture, the Secretary of Energy, and the Administrator make;
			 and
						(iii)in clause (iii), by striking the
			 Administrator determines and inserting the Secretary of
			 Agriculture, the Secretary of Energy, and the Administrator determine;
			 and
					(E)in subparagraph (F)—
					(i)in the matter preceding clause (i), by
			 striking the Administrator waives and inserting the
			 Secretary of Agriculture, the Secretary of Energy, and the Administrator
			 waive; and
					(ii)in the matter following clause (ii), by
			 striking the Administrator each place it appears and inserting
			 the Secretary of Agriculture, the Secretary of Energy, and the
			 Administrator;
					(8)in paragraph (8)—
				(A)in subparagraph (A), by striking the
			 Secretary of Energy shall conduct for the Administrator and inserting
			 the Secretary of Agriculture and the Secretary of Energy shall
			 conduct;
				(B)in subparagraph (C), by striking the
			 Secretary of Energy shall make specific recommendations to the
			 Administrator and inserting the Secretary of Agriculture and the
			 Secretary of Energy shall make specific recommendations; and
				(C)in subparagraph (D)—
					(i)by striking the
			 Administrator each place it appears and inserting the Secretary
			 of Agriculture, the Secretary of Energy, and the Administrator;
			 and
					(ii)in clause (i), by striking by the
			 Secretary of Energy;
					(9)in paragraph (9)—
				(A)in subparagraph (A), by striking clause
			 (ii) and inserting the following:
					
						(ii)Extension of exemption
							(I)StudyNot later than December 31, 2008, the
				Secretary of Agriculture and the Secretary of Energy shall conduct a study to
				determine whether compliance with the requirements of paragraph (2) would
				impose a disproportionate economic hardship on small refineries.
							(II)Extension of exemptionIn the case of a small refinery that the
				Secretary of Agriculture and the Secretary of Energy determine under subclause
				(I) would be subject to a disproportionate economic hardship if required to
				comply with paragraph (2), the Secretary of Agriculture, the Secretary of
				Energy, and the Administrator shall extend the exemption under clause (i) for
				the small refinery for a period of not less than 2 additional
				years.
							;
				(B)in subparagraph (B)—
					(i)in clause (i), by striking the
			 Administrator and inserting the Secretary of Agriculture, the
			 Secretary of Energy, and the Administrator;
					(ii)in clause (ii), by striking the
			 Administrator, in consultation with the Secretary of Energy, and
			 inserting the Secretary of Agriculture, the Secretary of Energy, and the
			 Administrator; and
					(iii)in clause (iii), by striking The
			 Administrator and inserting The Secretary of Agriculture, the
			 Secretary of Energy, and the Administrator; and
					(C)in subparagraphs (C) and (D), by striking
			 the Administrator each place it appears and inserting the
			 Secretary of Agriculture, the Secretary of Energy, and the
			 Administrator;
				(10)in paragraph (10)(B), by striking
			 the Administrator and inserting the President ;
			 and
			(11)in paragraph (11), in the matter preceding
			 subparagraph (A), by striking the Administrator and inserting
			 the Secretary of Agriculture, the Secretary of Energy, and the
			 Administrator.
			
